DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1 recites “vibrating by application” in line 3, it should be changed to “vibrating by application” to maintain the accuracy of the claim language.
	Claim 1 recites “at the time when a driving speed” in line 9, it should be changed to “at a time when a driving speed” to maintain the accuracy of the claim language.
	Claims 2-6 recite “The control method of a piezoelectric driving device according to claim” in lines 1-2, it should be changed to “The control method of the piezoelectric driving device according to claim” to maintain the accuracy of the claim language.
	Claim 7 recites “vibrating by application” in line 3, it should be changed to “vibrating by application” to maintain the accuracy of the claim language.
	Claim 7 recites “at the time when a driving speed” in lines 9-10, it should be changed to “at a time when a driving speed” to maintain the accuracy of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 inconsistently discloses the drive signal in singularity (in lines 6-7) and plurality (in lines 8-9).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (U.S. Pre-Grant Publication No. 20140009846).
Regarding independent claim 1, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses an apparatus at its normal operation performing a control method of a piezoelectric driving device (FIG 1) which includes a vibrator (20) including a piezoelectric element (20) and vibrating by application of a drive signal (frequency signals) to the piezoelectric element (20), a driven unit (optical object to be driven by the vibration-type motor) moving by the vibration of the vibrator (20), a drive signal generation unit (1, 9-14) generating the drive signal (frequency signals) based on a pulse signal (STEPS 2-8, encoder 33 and microcomputer 1 provide changing speed based on the positions), the control method comprising: stopping (STEP 12) the application of the drive signal (frequency signals) to the piezoelectric element (20) at the time when a driving speed (the driving speed of the vibration-type motor) of the driven unit (optical object to be driven by the vibration-type motor) is a reference speed (§0059: the driving speed (the driving speed of the vibration-type motor) of the vibration-type motor is increased up to a target speed T-SPD), in a case of stopping (STEP 12) driving of the driven unit (optical object to be driven by the vibration-type motor).
Regarding claim 2, Murakami (e.g. see FIG 1, FIG 5, §0059, §0068) discloses ΔD (the driving amount FOPC) is a difference between a target position (target position) and a current position (§0068: the microcomputer 1 obtains a pulse count value FPC which indicates a current position) of the driven unit (optical object to be driven by the vibration-type motor), and the application of the drive signal (frequency signals) to the piezoelectric element (20) is stopped based on the difference ΔD (the driving amount FOPC).
Regarding claim 3, Murakami (e.g. see FIG 1, FIG 5, §0074) discloses Da (the remaining driving amount (FOPC+FPC0)-FPC) is a distance as a reference movement amount, by which the driven unit (optical object to be driven by the vibration-type motor) is moved after the application of the drive signal to the piezoelectric element is stopped until the driven unit is stopped, and the application of the drive signal to the piezoelectric element is stopped in a stage of initially detecting ΔD ≤ Da (§0074: The microcomputer 1 performs a setting process of a target speed (a target pulse width). Specifically, it determines whether or not a value of (FOPC+FPC0)-FPC that is a remaining driving amount up to the target position is equal to or less than the deceleration pulse number, and newly obtains T-SPD to change the target speed if it is equal to or less than the deceleration pulse number. The deceleration pulse number, which is previously stored in a memory in the microcomputer 1, means a remaining driving amount at which the vibration-type motor starts reducing the speed of the vibration-type motor. T-SPD, which is previously stored in the memory in the microcomputer 1, is read from table data indicating the relationship between the remaining driving amount and the target speed to be set. Thus, the microcomputer 1 sequentially updates the target speed so as to gradually decelerate the vibration-type motor to be stopped when the remaining driving amount (FOPC+FPC0)-FPC is equal to or less than the deceleration pulse number. Then, the flow proceeds to STEP 7.)
Regarding claim 4, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses a detection timing (FIGS 6-8: A-H) of the difference ΔD (the driving amount FOPC) is controlled by changing the reference speed (T-SPD).
Regarding claim 5, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses the application of the drive signal (frequency signals) to the piezoelectric element (20) is stopped after the driving speed (the driving speed of the vibration-type motor) of the driven unit (optical object to be driven by the vibration-type motor) is kept for a reference time (the microcomputer 1 measures the pulse width of the pulse signal from the encoder 33 using the pulse width measuring timer to read a value of the pulse width R-SPD then set the time for target pulse width in STEP 6) at the reference speed (T-SPD).
Regarding claim 6, Murakami (e.g. see FIG 1, FIG 5, §0059, §0137-§0139, §0141, §0143, §0170) discloses the driven unit (optical object to be driven by the vibration-type motor) is driven at a speed faster (STEP 9) than the reference speed (T-SPD) and then is decelerated (STEP 7) to the reference speed (T-SPD).
Regarding independent claim 7, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses a piezoelectric driving device (FIG 1) comprising: a vibrator (20) including a piezoelectric element and vibrating by application of a drive signal (frequency signals) to the piezoelectric element (20); a driven unit (optical object to be driven by the vibration-type motor)  moving by the vibration of the vibrator (20); a drive signal generation unit (1, 9-14) generating the drive signal (frequency signals) based on a pulse signal (STEPS 2-8, encoder 33 and microcomputer 1 provide changing speed based on the positions); and a control device (microcomputer 1) stopping the application of the drive signals (frequency signals) to the piezoelectric elements (20) at the time when a driving speed (the driving speed of the vibration-type motor) of the driven unit (optical object to be driven by the vibration-type motor) is a reference speed (T-SPD), in a case of stopping driving of the driven unit (optical object to be driven by the vibration-type motor).
Regarding claim 8, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses ΔD (the driving amount FOPC) is a difference between a target position (target position) and a current position (§0068: the microcomputer 1 obtains a pulse count value FPC which indicates a current position) of the driven unit (optical object to be driven by the vibration-type motor), and the application of the drive signal (frequency signals) to the piezoelectric element (20) is stopped based on the difference ΔD (the driving amount FOPC).
Regarding claim 9, Murakami (e.g. see FIG 1, FIG 5, §0074) discloses Da (the remaining driving amount (FOPC+FPC0)-FPC) is a distance as a reference movement amount, by which the driven unit is moved after the application of the drive signal to the piezoelectric element is stopped until the driven unit (optical object to be driven by the vibration-type motor) is stopped, and the application of the drive signal to the piezoelectric element is stopped in a stage of initially detecting ΔD ≤ Da (§0074: The microcomputer 1 performs a setting process of a target speed (a target pulse width). Specifically, it determines whether or not a value of (FOPC+FPC0)-FPC that is a remaining driving amount up to the target position is equal to or less than the deceleration pulse number, and newly obtains T-SPD to change the target speed if it is equal to or less than the deceleration pulse number. The deceleration pulse number, which is previously stored in a memory in the microcomputer 1, means a remaining driving amount at which the vibration-type motor starts reducing the speed of the vibration-type motor. T-SPD, which is previously stored in the memory in the microcomputer 1, is read from table data indicating the relationship between the remaining driving amount and the target speed to be set. Thus, the microcomputer 1 sequentially updates the target speed so as to gradually decelerate the vibration-type motor to be stopped when the remaining driving amount (FOPC+FPC0)-FPC is equal to or less than the deceleration pulse number. Then, the flow proceeds to STEP 7.)
Regarding claim 10, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses a detection timing (FIGS 6-8: A-H) of the difference ΔD (the driving amount FOPC) is controlled by changing the reference speed (T-SPD).
Regarding claim 11, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses the application of the drive signal (frequency signals) to the piezoelectric element (20) is stopped after the driving speed (the driving speed of the vibration-type motor) of the driven unit (optical object to be driven by the vibration-type motor) is kept for a reference time (the microcomputer 1 measures the pulse width of the pulse signal from the encoder 33 using the pulse width measuring timer to read a value of the pulse width R-SPD then set the time for target pulse width in STEP 6) at the reference speed (T-SPD).
Regarding claim 12, Murakami (e.g. see FIG 1, FIG 5, §0059) discloses the driven unit (optical object to be driven by the vibration-type motor) is driven at a speed faster (STEP 9) than the reference speed (T-SPD) and then is decelerated (STEP 7) to the reference speed (T-SPD).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kataoka (U.S. Patent No. 6031316) discloses an actuator apparatus for applying an electrical signal to an electro-mechanical energy conversion element to form a vibration, and for driving a moving body based on the vibration.
Yamamoto (U.S. Pre-Grant Publication No. 20050067921) discloses a control apparatus for a vibration type actuator and a control method thereof, which are capable of efficiently driving the vibration type actuator regardless of changes in characteristic of the vibration type actuator, in load, and in characteristic of a circuit for generating a periodic signal, thereby minimizing power consumption.
Murakami (U.S. Patent No. 7003222) discloses a camera which maintains accuracy of stop position in accordance with the state of an image-taking optical system and allows driving of a focus lens to a target position in a short time period
Knoedgen (U.S. Pre-Grant Publication No. 20090009846) discloses systems and methods to position most precisely a lens system of an optical device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2 June 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837